PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/715,389
Filing Date: 26 Sep 2017
Appellant(s): ARASHIDA et al.



__________________
Stephen B. Maebius
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 28, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 20, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) the natural correlation or phenomenon between a concentration of homoarginine and a concentration of at least one of one of GABA, 3-Me-His, Spermine, Cystathionine, Ethylglycine, Asn, His, Thr, Ala, Cit, Arg, Tyr, Val, Met, Lvs, Trp, Gly, Pro, Orn, Ile, Leu, Phe, Ser, and Gln present in a blood sample from a subject and a presence of lung cancer in the subject. The claims also recite an abstract idea of calculating a value of a formula used to classify a subject into one of a plurality of lung cancer categories. These judicial exceptions are not integrated into a practical application because the claims do not apply or use the judicial exceptions in some other meaningful way beyond generally linking the use of the judicial exceptions to a particular technological environment or field of use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Mayo v. Prometheus Laboratories, the Supreme Court held that the relationships between concentrations of certain metabolites in the blood and the likelihood that a thiopurine drug dosage will prove ineffective or cause harm are not themselves patent eligible.  The claimed processes are likewise not patent-eligible unless they have additional features that provide practical assurance that the processes are genuine applications of those laws rather than drafting efforts designed to monopolize the correlations.  Claims, particularly process claims, cannot be directed to such ineligible subject matter.  In addition, to be patent eligible, a claim that includes an exception should include other elements or combination of elements such that, in practice, the claimed product or process amounts to significantly more than a law of nature, a natural phenomenon, or an abstract idea with conventional steps specified at a high level of generality appended thereto.
In the instant case, the claims are drawn to the natural correlation between a concentration of homoarginine and a concentration of at least one of one of GABA, 3-Me-His, Spermine, Cystathionine, Ethylglycine, Asn, His, Thr, Ala, Cit, Arg, Tyr, Val, Met, Lvs, Trp, Gly, Pro, Orn, Ile, Leu, Phe, Ser, and Gln in blood of a subject and a state of lung cancer in the subject. A determination of a relationship between the concentration of these biomarkers in a blood sample from a subject and a presence of lung cancer in the subject is not considered to be significantly more than the natural phenomenon itself.  The relationship between the biomarkers comprising homoarginine and at least one of the other recited amino acids and a presence of lung cancer in a subject exists in principle and in nature apart from any human action.  The relationship between the biomarkers and a presence of lung cancer in a subject is a natural consequence of lung cancer in the body of the subject. The steps of the recited methods are not sufficient to narrow the application such that others could still make use of the naturally 
When considering the claims under the 2019 Revised Patent Subject Matter Eligibility Guidance (January 2019), it is noted that the claims meet step 1 of the guidance since the claims are directed to one of the statutory categories of invention (i.e. are directed to a process). The claims meet prong one of revised step 2A since the claims recite a natural phenomenon between a concentration of homoarginine and at least one of one of GABA, 3-Me-His, Spermine, Cystathionine, Ethylglycine, Asn, His, Thr, Ala, Cit, Arg, Tyr, Val, Met, Lvs, Trp, Gly, Pro, Orn, Ile, Leu, Phe, Ser, and Gln, and a presence of lung cancer in a subject, which constitutes a judicial exception. The claims also recite the abstract idea of mathematically calculating a value of a formula which is used to classify a subject into one of a plurality of lung cancer categories, which is a judicial exception. Abstract ideas include mathematical concepts and procedures for evaluating, analyzing or organizing information, forming judgement or an opinion, which are types of mental processes (MPEP 2106.04(a)(2) III.A, III.B and IV; “2019 Revised Patent Subject Matter Eligibility Guidance’ in Federal Register vol. 84 no. 4, pp. 51-53).  With regards to claims 1 and 2, the step of “evaluating a degree of probability of the lung cancer in the subject with a central processing unit (CPU) executing a lung cancer-evaluating program stored on a nontransitory computer readable medium using a value of a formula” by substituting the concentration values of homoarginine and at least one of one of GABA, 3-Me-His, Spermine, Cystathionine, Ethylglycine, Asn, His, Thr, Ala, Cit, Arg, Tyr, Val, Met, Lvs, Trp, Gly, Pro, Orn, Ile, Leu, Phe, Ser, and Gln into the formula represents an abstract idea (i.e. a mathematical formula or equation) that is a type of judicial exception itself. The steps of the abstract idea are 
The claims do not meet prong two of revised step 2A since the claims do not recite additional elements that integrate the judicial exception into a practical application.  The judicial exceptions comprising the natural phenomenon and the abstract idea identified above are not integrated into a practical application because the claims only recite additional elements which are data gathering and/or using a generic computer component, and/or insignificant pre- or post-solution activity. Measuring concentrations of homoarginine, histidine and other markers in a blood sample is pre-solution activity directed to aspects of the information being analyzed (i.e. data gathering). The additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. The abstract idea comprising the mathematical formula in the claims is not recited with any particularity, and it does not recite any additional elements or combination of additional elements that apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The claims do not recite any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions. The claims state 
It is also noted that the claims do not meet step 2B of the 35 USC 101 guidance since the claims do not recite any additional elements that are not well-understood, routine, and conventional. The additional elements recited in the claims amount to no more than generic computer elements and steps of obtaining data. The mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea. Further, the courts have stated that additional elements other than an abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine and conventional activities, such as the use of a generic microprocessor or user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). In addition, measuring biomarkers such as amino acids in a biological sample to determine whether any of the biomarkers are suitable for indicating a disorder or disease of interest is well-understood, routine and conventional in diagnostic methods. See page 3, lines 20-21 of the instant specification where Appellant admits that “The amino acid concentration in blood is known to change due to the onset of cancer”. Also, see the numerous references cited by Appellant on pages 3-4 of the instant specification which relate to the measurement of biomarkers such as 
	(2) Response to Argument
	Appellant argues the rejection of claims 1-2 and 12-13 under 35 U.S.C. 101 by stating that the Examiner has failed to provide evidence that “measuring a concentration of Homoarginine and at least one of one of GABA, 3-Me-His, Spermine, Cystathionine, Ethylglycine, Asn, His, Thr, Ala, Cit, Arg, Tyr, Val, Met, Lvs, Trp, Gly, Pro, Orn, Ile, Leu, Phe, Ser, and Gln in blood of a subject” as recited in claim 1 is well-understood, routine and conventional activity in support of its eligibility rejection. Appellant argues that the PTO’s position is flawed since the claims do not generally relate to any amino acids, but rather recite specific amino acids and metabolites, and the Examiner has not provided any evidence or references teaching of the measurement of the specific amino acids and metabolites recited in claim 1 because neither JP 2011-247869 nor any of the other prior art discussed on pages 3-4 of the specification as filed teach or suggest that measuring the specific substances recited in claim 1 is well-understood, routine and conventional activity under step B of the 2019 Revised Patent Berkheimer v. HP Inc., 881 F.3d 1360 (Feds Cir. 2018)) dated April 19, 2018) since the Examiner has not successfully demonstrated that the measurement of the specific biomarkers (i.e. Homoarginine and at least one of one of GABA, 3-Me-His, Spermine, Cystathionine, Ethylglycine, Asn, His, Thr, Ala, Cit, Arg, Tyr, Val, Met, Lvs, Trp, Gly, Pro, Orn, Ile, Leu, Phe, Ser, and Gln) is widely prevalent or in common use in the relevant industry by providing one of the required citations or evidence listed in paragraphs (1)-(4) in the Berkheimer Memorandum. 
These arguments are not persuasive since the step of “measuring a concentration value of Homoarginine and a concentration value of at least one of GABA, 3-Me-His, Spermine, Cystathionine, Ethylglycine, Asn. His, Thr, Ala, Cit, Arg, Tyr, Val, Met, Lvs, Trp, Gly, Pro, Orn, Ile, Leu, Phe, Ser, and Gln”, as recited in claim 1, is a part of the natural correlation itself recited in claim 1 since the natural correlation comprises how measured concentration values of Homoarginine and at least one of GABA, 3-Me-His, Spermine, Cystathionine, Ethylglycine, Asn. His, Thr, Ala, Cit, Arg, Tyr, Val, Met, Lvs, Trp, Gly, Pro, Orn, Ile, Leu, Phe, Ser, and Gln in blood of a subject correlate with lung cancer in the subject. The step of measuring a concentration value of Homoarginine and at least one of GABA, 3-Me-His, Spermine, Cystathionine, Ethylglycine, Asn. His, Thr, Ala, Cit, Arg, Tyr, Val, Met, Lvs, Trp, Gly, Pro, Orn, Ile, Leu, Phe, Ser, and Gln in blood of a subject constitutes mere data gathering for establishing the conditions under which the natural correlation exists. In addition, measuring concentrations of Homoarginine and at least one of GABA, 3-Me-His, Spermine, Cystathionine, Ethylglycine, Asn. His, Thr, Ala, Cit, Arg, Tyr, Val, Met, Lvs, Trp, Gly, Pro, Orn, Ile, Leu, Phe, Ser, and Gln In re Grams, 888 F.2d 835, 839-840; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989), and “determining the level of a biomarker in blood”, Mayo, 566 U.S. at 79, 101 USPQ2d at 1969. The instant claims both recite measuring biomarkers in blood of a subject (i.e. Homoarginine and at least one other amino acid or metabolite), and then inputting these measurements into an equation so as to correlate the measurements to a stage of lung cancer in the subject. 
Therefore, this step of the method is a part of the judicial exception comprising a natural correlation recited in the claims, and not an additional element or step in addition to the judicial exception which may render the claims patent eligible under step 2B of the 35 USC 101 guidance. Step 2B of the 35 USC 101 guidance relates to additional elements or steps in a method besides the judicial exception/natural correlation itself which are not well-understood, routine and conventional in the art. Presently, the claims do not recite other meaningful limitations in addition to the judicial exceptions recited (i.e. both the natural correlation and the abstract idea/mathematical formula) which integrate the judicial exceptions into a practical application and which are not well-understood, routine and conventional. The additional elements recited in the claims amount to no more than generic computer elements and steps of obtaining data. While JP 2011-247869 and the other prior art described on pages 3-4 of the instant specification do not teach of the specific measurement of homoarginine and at least one of GABA, 3-Me-His, Spermine, Cystathionine, Ethylglycine, Asn, His, Thr, Ala, Cit, Arg, Tyr, Val, Met, Lvs, Trp, Gly, Pro, Orn, Ile, Leu, Phe, Ser, and Gln in blood of a subject, these references and Appellant’s admission that “the amino acid concentration in blood is known to change due to the onset of cancer” teach that it is well-known, routine and/or conventional to measure different amino acid concentrations in blood and to associate or correlate the measured amino acid levels to different types of cancer, including lung cancer. In addition, as noted above, such measurements of the specific amino acids and metabolites in the method recited in claim 1 constitute mere necessary data gathering in order to establish the conditions under which the natural correlation exists, and not additional elements or steps in the claims which are not well-understood, routine and conventional. 
Appellant’s arguments are additionally not persuasive since the claims only recite data gathering to measure specific amino acids and other metabolites without reciting any specific way, measurement technique or machine in which to measure the metabolites that are not well-understood, routine and conventional. In addition, the claims only recite obtaining data for input into a mathematical equation which allows one to correlate the natural substances measured in blood of a subject to a stage of lung cancer in the subject. The abstract idea comprising the mathematical formula in the claims is not recited with any particularity, and it does not recite any additional elements or combination of additional elements that apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The claims do not recite any specific computational steps by which the computer performs or carries out the 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        November 17, 2021

Conferees:
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797 

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.